               EXHIBIT 4

                        Part 2




Case 3:17-cv-00652-KDB-DSC Document 43-2 Filed 10/29/18 Page 1 of 50
Pretzel Crisps® (@PretzelCrisps) | Twitter                        https://twitter.com/PretzelCrisps?ref_src=twsrc^google|twcamp^serp|twg...



                  Home         Moments                                Search Twitter                   Have an account? Log in




                                             Tweets   Following      Followers         Likes   Lists
                                                                                                                        Follow
                                             22.1K    13.4K          47.7K             3,478   11




                       Case 3:17-cv-00652-KDB-DSC Document 43-2 Filed 10/29/18 Page 2 of 50

1 of 3                                                                                                                  10/24/2018, 11:12 AM
Pretzel Crisps® (@PretzelCrisps) | Twitter                      https://twitter.com/PretzelCrisps?ref_src=twsrc^google|twcamp^serp|twg...



                  Home          Moments                                                                    Have an account? Log in
                                             Tweets        Tweets & replies          Media
              Pretzel Crisps®
              @PretzelCrisps                      Pretzel Crisps® @PretzelCrisps · 1h
                                                  #Halloween crafting requires some tasty snacking #RethinkYourPretzel
              #SnackGenius

                 pretzelcrisps.com

                 Joined February 2009




                                                       1                         1


                                                  Pretzel Crisps® @PretzelCrisps · Oct 23
                                                  The #playoffs are here, so who will be crowned the champ?! #PretzelCrisps
                                                  snacks, of course!




                                                                                 3


                                                  Pretzel Crisps® @PretzelCrisps · Oct 22
                                                  The spiders don't bite but the flavor sure will! #Halloween2018 instagram.com
                                                  /p/BpPX76TDqWR/…

                                                                    1            1


                                                  Pretzel Crisps® @PretzelCrisps · Oct 22
                                                  Apple. Cheesecake. Trifles. This #dessert is checking ALL of the boxes. #FallFlavors
                                                  #PretzelCrisps ow.ly/R1aJ30mcm0d




                                                                    1            2
                       Case 3:17-cv-00652-KDB-DSC Document 43-2 Filed 10/29/18 Page 3 of 50

2 of 3                                                                                                                      10/24/2018, 11:12 AM
Pretzel Crisps® (@PretzelCrisps) | Twitter               https://twitter.com/PretzelCrisps?ref_src=twsrc^google|twcamp^serp|twg...



                  Home         Moments                                                       Have an account? Log in




                       Case 3:17-cv-00652-KDB-DSC Document 43-2 Filed 10/29/18 Page 4 of 50

3 of 3                                                                                                        10/24/2018, 11:12 AM
Snack Factory Pretzel Crisps Original (30 oz.) - Sam's Club                                      https://www.samsclub.com/sams/pretzel-crisps-30-oz/prod20203318.ip




                                                    5.0 (12)   Write a review   Ask a question




                       Case 3:17-cv-00652-KDB-DSC Document 43-2 Filed 10/29/18 Page 5 of 50

1 of 5                                                                                                                                       10/24/2018, 11:15 AM
Snack Factory Pretzel Crisps Original (30 oz.) - Sam's Club              https://www.samsclub.com/sams/pretzel-crisps-30-oz/prod20203318.ip




                                   5.0     12 Reviews


                                                                                     12               0                          0
                                                                                   Reviews         Questions                  Answers



                Reviews

                Rating Snapshot                               Average Customer Ratings
                 Select a row below to filter reviews.
                                                               Overall                       5.0

                  5                                      12

                  4                                      0

                  3                                      0

                  2                                      0

                  1                                      0




                 1–8 of 12 Reviews                                                                             Sort by: Most Helpful




                            Case 3:17-cv-00652-KDB-DSC Document 43-2 Filed 10/29/18 Page 6 of 50

2 of 5                                                                                                                            10/24/2018, 11:15 AM
Snack Factory Pretzel Crisps Original (30 oz.) - Sam's Club                                                                   https://www.samsclub.com/sams/pretzel-crisps-30-oz/prod20203318.ip


                                      GalJan · 2 years ago

                      THE best Pretzel Crisp
                      I am so glad this product is available at Sam's again! These crisps are flavorful, light and we buy them regularly. Please (Sam's) don't switch brands - these are by far
                      superior!


                        Yes, I recommend this product.


                       Helpful?




                                      bgoo270841 · a year ago

                      solid description of product
                      great alternative to chips with the taste of pretzels but the crunchiness of chips


                        Yes, I recommend this product.


                       Helpful?




                                      awatkins · 11 months ago

                      A favorite!
                      This price is amazing for the large bag. These are a staple at my house.


                        Yes, I recommend this product.


                       Helpful?




                                      thosetwo · a year ago

                      Better than Pretzels
                      These are a great pretzel snack that I actually like better than pretzels. All the good flavor without the less flavorful part? You get the front and the back of a pretzel
                      without the middle. How can I explain? Just try them!


                        Yes, I recommend this product.


                       Helpful?




                                      Cheryl · a year ago

                      Excellent snack or dip partner
                      These pretzel crisps have such a great flavor, and the crisp snap adds to the texture. I love these alone or with a dip. Either way a few will satisfy your craving.


                        Yes, I recommend this product.


                       Helpful?




                                      Emtron · a year ago

                      Awesome taste
                      These taste wonderful and are especially good for dipping, I like them with hummus but anything would do.


                        Yes, I recommend this product.


                       Helpful?




                       Case 3:17-cv-00652-KDB-DSC Document 43-2 Filed 10/29/18 Page 7 of 50

3 of 5                                                                                                                                                                                              10/24/2018, 11:15 AM
Snack Factory Pretzel Crisps Original (30 oz.) - Sam's Club                                                                   https://www.samsclub.com/sams/pretzel-crisps-30-oz/prod20203318.ip


                                            Gud · a year ago

                           Buy them every visit
                           Perfect for dipping with anything, healthy and always crisp!


                             Yes, I recommend this product.


                             Helpful?




                                            tonywt1 · a year ago

                           The Flat Pretzel
                           Received sample box in mail. Have bought these before at grocery stores. They do taste better than plain pretzels. Low calorie smart snack :-)


                             Yes, I recommend this product.


                             Helpful?




                 1–8 of 12 Reviews                                                                                                                                                      ◄      ►




                                      5.0    12 Reviews


                                                                                                                                                  12                           0              0
                                                                                                                                               Reviews                      Questions       Answers



                 Questions

                 Be the first to ask a question




                            Case 3:17-cv-00652-KDB-DSC Document 43-2 Filed 10/29/18 Page 8 of 50

4 of 5                                                                                                                                                                                         10/24/2018, 11:15 AM
Snack Factory Pretzel Crisps Original (30 oz.) - Sam's Club   https://www.samsclub.com/sams/pretzel-crisps-30-oz/prod20203318.ip




                       Case 3:17-cv-00652-KDB-DSC Document 43-2 Filed 10/29/18 Page 9 of 50

5 of 5                                                                                                    10/24/2018, 11:15 AM
Pretzel Crisps, Pretzel Crackers Deli Style Original - Wegmans   https://www.wegmans.com/products/grocery-food/chips-and-snacks/war...




                      Case 3:17-cv-00652-KDB-DSC Document 43-2 Filed 10/29/18 Page 10 of 50

1 of 4                                                                                                          10/24/2018, 11:16 AM
Pretzel Crisps, Pretzel Crackers Deli Style Original - Wegmans   https://www.wegmans.com/products/grocery-food/chips-and-snacks/war...




                      Case 3:17-cv-00652-KDB-DSC Document 43-2 Filed 10/29/18 Page 11 of 50

2 of 4                                                                                                          10/24/2018, 11:16 AM
Pretzel Crisps, Pretzel Crackers Deli Style Original - Wegmans   https://www.wegmans.com/products/grocery-food/chips-and-snacks/war...




                      Case 3:17-cv-00652-KDB-DSC Document 43-2 Filed 10/29/18 Page 12 of 50

3 of 4                                                                                                          10/24/2018, 11:16 AM
Pretzel Crisps, Pretzel Crackers Deli Style Original - Wegmans   https://www.wegmans.com/products/grocery-food/chips-and-snacks/war...




                      Case 3:17-cv-00652-KDB-DSC Document 43-2 Filed 10/29/18 Page 13 of 50

4 of 4                                                                                                          10/24/2018, 11:16 AM
PepsiCo and Snyder’s-Lance face off over ‘Pretzel Crisps’ trademark   https://www.bakeryandsnacks.com/Article/2017/09/15/PepsiCo-and-Sny...




             This website uses cookies. By continuing to browse our website, you are
             agreeing to our use of cookies. You can learn more about cookies by
             visiting our privacy & cookies policy page.

                      Case 3:17-cv-00652-KDB-DSC Document 43-2 Filed 10/29/18 Page 14 of 50

1 of 2                                                                                                               10/24/2018, 11:16 AM
PepsiCo and Snyder’s-Lance face off over ‘Pretzel Crisps’ trademark   https://www.bakeryandsnacks.com/Article/2017/09/15/PepsiCo-and-Sny...




             This website uses cookies. By continuing to browse our website, you are
             agreeing to our use of cookies. You can learn more about cookies by
             visiting our privacy & cookies policy page.

                      Case 3:17-cv-00652-KDB-DSC Document 43-2 Filed 10/29/18 Page 15 of 50

2 of 2                                                                                                               10/24/2018, 11:16 AM
"pretzel crisps" - Google Search                                                                      https://www.google.com/search?q="pretzel+crisps"&num=100&source...




                             All    Shopping        Images        News       Videos       More                      Settings         Tools


                             About 3,930 results (0.24 seconds)


                             Super Bowl Snacks: These 3 Pretzel Crisp Recipes Are Too Easy
                             https://www.wideopeneats.com/3-snack-factory-pretzel-crisp-recipes-that-are-perfect-for...
                                                   Jan 26, 2018
                                                   Taking an old favorite and giving it a modern twist, the Snack Factory® Original
                                                   Pretzel Crisps are topped with ...
                                               ▶



                             4 Fab Pretzel Crisps® Bites - TipHero
                             https://tiphero.com/4-fab-pretzel-crisps-bites/
                                                   Dec 14, 2017
                                                   We're using our favorite Snack Factory® Original Pretzel Crisps® to create not
                                                   one, not two, not three, but FOUR ...
                                               ▶



                             Pretzel Crisps Ads Promoting Anorexia? Some Say Yes (VIDEO ...
                             https://www.huffingtonpost.com/2010/08/05/pretzel-crisps-ads-promot_n_670824.html
                                                   Aug 5, 2010 - Uploaded by NYCTheBlog
                                                   It probably sounded so good at the pitch meeting. Pretzel Crisps' attempt to be
                                                   clever has sparked outrage ...
                                          ▶ 0:50



                             Snack Factory Pretzel Crisps Part I: Original, Cheddar, Garlic ...
                             https://www.youtube.com/watch?v=50T3-Y8Ez54
                                                   Jul 23, 2014 - Uploaded by Tami Dunn
                                                   This is part 1 of 3 of the Snack Factory Pretzel Crisps taste test/review. This
                                                   video includes the Original ...
                                          ▶ 7:47



                             Snack Factory Garlic Parmesan Pretzel Crisps REVIEW - YouTube
                             https://www.youtube.com/watch?v=rQcCOj2WxJI
                                                   Dec 7, 2015 - Uploaded by Old Nerd Reviews
                                                   Today, I'm reviewing the baked Garlic Parmesan Pretzel Crisps from Snack
                                                   Factory. I try things so you don't ...
                                          ▶ 3:40



                             pretzel crisps orignal review - YouTube
                             https://www.youtube.com/watch?v=4CwZTZge1Gw
                                                   Mar 28, 2016 - Uploaded by Steph Gray
                                                   another review.

                                          ▶ 2:04



                             Dear Pretzel Crisps, Turns Out You Can Be Too Thin - The Awl
                             https://www.theawl.com/2010/08/dear-pretzel-crisps-turns-out-you-can-be-too-thin/
                                                   Aug 4, 2010 - Uploaded by NYCTheBlog
                                                   “New ads appearing from Pretzel Crisps on street furniture throughout Manhattan
                                                   declare: 'You can never be ...
                                          ▶ 0:50



                             CarBS - Snack Factory Sriracha & Lime Pretzel Crisps - YouTube
                             https://www.youtube.com/watch?v=d_pf6C4jX9g
                                                   Sep 20, 2015 - Uploaded by WrecklessEating
                                                   Welcome to CarBS! On this show Matt Zion will be reviewing food/drinks in his car
                                                   to get them out to the fans ...
                                          ▶ 3:08



                             Pretzel Crisps USA flavors June 2018 - YouTube
                             https://www.youtube.com/watch?v=94ljWpVExGQ
                                                   Jul 4, 2018 - Uploaded by Junkfood Junction
                                                   https://www.instagram.com/junkfoodjunction/ Snack Factory has many flavours of
                                                   these pretzel chips in the USA ...
                                          ▶ 5:18



                             E! News - Pretzel Crisps®
                             https://pretzelcrisps.com/press/e-news-march-8-2012/
                      Case 3:17-cv-00652-KDB-DSC Document 43-2 Filed 10/29/18 Page 16 of 50

1 of 10                                                                                                                                             10/24/2018, 1:17 PM
"pretzel crisps" - Google Search                                                                    https://www.google.com/search?q="pretzel+crisps"&num=100&source...


                                                  Mar 8, 2012 - Uploaded by PretzelCrispsVideos
                                                  E! News co-hosts Jason Kennedy and Catt Sadler mention Pretzel Crisps®
                                                  during an on-air conversation about ...
                                         ▶ 0:26



                             FRIDAY FAVORITES: Snack Factory Pretzel Crisps                              [RE-UPLOAD ...
                             https://www.youtube.com/watch?v=eeYRzlAm6bk
                                                  Oct 6, 2018 - Uploaded by Old Nerd Reviews
                                                  Showing off the Original and the Everything Snack Factory Pretzel Crisps on this
                                                  episode of Friday Favorites ...
                                         ▶ 5:01



                             Tip Hero - 4 Fab Pretzel Crisps® Bites | Facebook
                             https://www.facebook.com/tiphero/videos/4-fab-pretzel-crisps.../10156942547773761/
                                                  Dec 15, 2017
                                                  4 Fab Snack Factory® Pretzel Crisps® Bites Full Recipe: http://bit.ly/2CmTtbd.

                                         ▶ 1:46



                             Adjusting A Pretzel Crisps Ad - YouTube
                             https://www.youtube.com/watch?v=kIBMvfM3cQ4
                                                  Aug 4, 2010 - Uploaded by NYCTheBlog
                                                  More info on http://nyctheblog.blogspot.com/2010/08/pretzel-crisps-pretzel-ads-
                                                  encourage.html One lower ...
                                         ▶ 0:50



                             Review Snack Factory Pretzel Crisps Everything - YouTube
                             https://www.youtube.com/watch?v=-oh-aKSoY48
                                                  May 22, 2018 - Uploaded by drkinleung
                                                  Snack Factory Pretzel Crisps Part II Everything Sea Salt & Cracked Pepper
                                                  Chipotle Cheddar Jalapeno ...
                                         ▶ 1:33



                             Snack Factory Bacon Habanero Pretzel Crisps Snack Review - YouTube
                             https://www.youtube.com/watch?v=7bNvwwtcOJ8
                                                  Jul 7, 2017 - Uploaded by Calvin Brandon
                                                  Please watch: "Seth Godin - Linchpin " https://www.youtube.com/watch?v=
                                                  x_pxwUMmW-w ...
                                         ▶ 6:00



                             Snack Factory® Pretzel Crisps® Buffalo Wing Review! Peep THIS Out ...
                             https://www.youtube.com/watch?v=VqycN1xZDSM
                                                  Sep 7, 2014 - Uploaded by Peep THIS Out!
                                                  Snack Factory® Pretzel Crisps® Buffalo Wing Review! Peep THIS Out! Peep
                                                  THIS Out! Loading... Unsubscribe ...
                                         ▶ 7:24



                             Pretzel Crisps - Review [Video] | It Sux to be Fat
                             www.itsuxtobefat.com › Reviews
                                                  Aug 14, 2011 - Uploaded by Jennifer Swafford
                                                  I recently found a yummy product that I have been loving! They are Pretzel
                                                  Crisps by the Snack Factory. My ...
                                         ▶ 3:36



                             Snack Factory Bacon Habanero Pretzel Crisps | Spicochist Reviews ...
                             https://www.youtube.com/watch?v=KosZHBeKcxQ
                                                  Jun 27, 2017 - Uploaded by Aaron's Food Adventures
                                                  SUBSCRIBE FOR MORE VIDS: http://bit.ly/Spicochist SNACK FACTORY: http://
                                                  pretzelcrisps.com/ PLEASE ...
                                         ▶ 4:02



                             Snack Factory Pretzel Crisps: Sriracha & Lime Review - YouTube
                             https://www.youtube.com/watch?v=aU21IimDjoY
                                                  Feb 19, 2016 - Uploaded by Tami Dunn
                                                  This is a taste test/review of the new Snack Factory Pretzel Crisps in the Sriracha
                                                  & Lime flavor. About 10 ...
                                         ▶ 2:46



                             Snack Factory Pretzel Crisps Part VI Honey Mustard & Onion & White ...
                             https://www.youtube.com/watch?v=TclF-nieLVs
                                                  Nov 16, 2014 - Uploaded by Tami Dunn
                                                  This is a taste test/review of the Snack Factory Pretzel Crisps in the Honey
                                                  Mustard & Onion and White ...
                                         ▶ 5:59


                      Case 3:17-cv-00652-KDB-DSC Document 43-2 Filed 10/29/18 Page 17 of 50

2 of 10                                                                                                                                           10/24/2018, 1:17 PM
"pretzel crisps" - Google Search                                                                     https://www.google.com/search?q="pretzel+crisps"&num=100&source...


                             Pretzel Crisps - These pom-feta bites are the perfect... - Facebook
                             https://www.facebook.com/PretzelCrisps/videos/1804996502845781/
                                                  Jan 6, 2018
                                                  These pom-feta bites are the perfect make-ahead party appetizers!

                                         ▶ 0:16



                             Pretzel Crisps® & Sweet Potato Chips Nachos - Facebook
                             https://www.facebook.com/PretzelCrisps/videos/pretzel-crisps.../1770918166253615/
                                                  Dec 2, 2017
                                                  A sweet take on your game day favorite? A Snack Genius knows no bounds!

                                         ▶ 0:32



                             Snack Factory Original Pretzel Crisps Review - YouTube
                             https://www.youtube.com/watch?v=xY4VhKDxyiQ
                                                  Sep 23, 2014 - Uploaded by Mighty Fine Industries
                                                  My review of Snack Factory's Original Flavoured Pretzel Crisps. Low in fat, high
                                                  in salt and calories. 4/10 ...
                                         ▶ 2:25



                             Snack Factory Pretzel Crisps Review - YouTube
                             https://www.youtube.com/watch?v=hI5x_ylwsx8
                                                  Apr 6, 2017 - Uploaded by EvaKateVlogs
                                                  Eva reviews assorted flavors of pretzel crisps. Hope you enjoy =) Eva & Kate
                                                  SUBSCRIBE to EvaKateVlogs ...
                                         ▶ 5:02



                             Snack Factory Pretzel Crisps Part II Everything Sea Salt & Cracked ...
                             https://www.youtube.com/watch?v=gbLbAgh7mMI
                                                  Jul 23, 2014 - Uploaded by Tami Dunn
                                                  This is part 2 of a 3 part taste test/review of the Snack Factory Pretzel Crisps.
                                                  This video includes: Everything ...
                                         ▶ 7:58



                             Pretzel Crisps - Pretzel Crisps® Nut Clusters | Facebook
                             https://www.facebook.com/PretzelCrisps/videos/1787280297950735/
                                                  Dec 26, 2017
                                                  NYE is right around the corner, are your snacks ready!? Tip Hero has you
                                                  covered!
                                         ▶ 1:22



                             Pro-Anorexia Ads : Pretzel Crisps - Trend Hunter
                             https://www.trendhunter.com/trends/pretzel-crisps
                                                  Aug 6, 2010 - Uploaded by NYCTheBlog
                                                  Pretzel Crisps - Plastered all over New York City, the Pretzel Crisps poster
                                                  presents the shocking message ...
                                         ▶ 0:50



                             Youngster training Siberian Husky and using pretzel crisps - GIF on ...
                             https://imgur.com/gallery/6mnEACh
                                                  Jun 9, 2017
                                                  Post with 3159 votes and 7896 views. Tagged with aww, dog training, siberian
                                                  husky; Shared by Shivou ...
                                         ▶ 0:14



                             Pretzel Crisps - So Yummy Appetizer Pretzels | Facebook
                             https://www.facebook.com/PretzelCrisps/videos/so-yummy.../1835922013086563/
                                                  Jun 30, 2018
                                                  Looks like your game day snacks are decided thanks to So Yummy!

                                         ▶ 3:01



                             Pretzel Crisps - Still need a dessert idea for your... - Facebook
                             https://www.facebook.com/PretzelCrisps/videos/pretzel-crisps.../1761098243902274/
                                                  Nov 21, 2017
                                                  Still need a dessert idea for your Thanksgiving menu? Pumpkin cheesecake is
                                                  totally Snack Genius!
                                         ▶ 0:32



                             Snyder's Pretzel Crisps Sea Salt & Cracked Pepper - YouTube
                             https://www.youtube.com/watch?v=5qUStOx2gAc
                                                  Jun 14, 2016 - Uploaded by GermanFoodReviews
                                        ▶ 10:53   pretzel! (: deutsch ab 5:35 min.
                      Case 3:17-cv-00652-KDB-DSC Document 43-2 Filed 10/29/18 Page 18 of 50

3 of 10                                                                                                                                            10/24/2018, 1:17 PM
"pretzel crisps" - Google Search                                                                       https://www.google.com/search?q="pretzel+crisps"&num=100&source...




                             Snack Factory Pretzel Crisps Part V: Cinnamon Toast and Dark ...
                             https://www.youtube.com/watch?v=D_Yj_OVZeVg
                                                  Nov 14, 2014 - Uploaded by Tami Dunn
                                                  This is a taste test/review of the Snack Factory Pretzel Crisps in the Cinnamon
                                                  Toast and Dark Chocolate ...
                                         ▶ 3:19



                             Buffalo Wing Pretzel Crisps Food Review - YouTube
                             https://m.youtube.com/watch?v=pTl-2qa3j_8
                                                  Jan 2, 2014 - Uploaded by DalesDiscourse
                                                  Links: My "Choose Your Own Adventure" Book: https://www.amazon.com/Slay-
                                                  Blood-Witches-Gamebook ...
                                        ▶ 13:01



                             SnaQ-PaQ Snack Factory Pretzel Crisps Review QOTD JLO or ...
                             https://www.youtube.com/watch?v=gtxQJToCjVU
                                                  Sep 5, 2014 - Uploaded by mrhappy0121
                                                  New Show Name.... today we are Reviewing Snack Factory Pretzel Crisps
                                                  Everything flavor ....QOTD comes ...
                                         ▶ 5:49



                             White Chocolate & Peppermint - Pretzel Crisps Taste Test! - YouTube
                             https://www.youtube.com/watch?v=QlhjMrGHmsk
                                                  Dec 20, 2016 - Uploaded by What Angie Reads
                                                  The Whole Family tries White Chocolate & Peppermint - Pretzel Crisps! What do
                                                  we think? Thanks to We The ...
                                         ▶ 4:30



                             Two 20 oz. bags of chocolate pretzel crisps challenge! - YouTube
                             https://www.youtube.com/watch?v=JapNsiFOTHk
                                                  Aug 11, 2015 - Uploaded by The Storm
                                                  I am usually not a fan of pretzel crisps, but I figured I give this stunt a go since
                                                  they have them in chocolate ...
                                        ▶ 10:59



                             Pretzel Crisps - 4 Cheesy Dips with Pretzel Crisps® | Facebook
                             https://www.facebook.com/PretzelCrisps/videos/4...pretzel-crisps/1740281635983935/
                                                  Nov 5, 2017
                                                  What if we told you @TipHero came up with not one but FOUR ways to get your
                                                  dip on with Pretzel Crisps®!?
                                         ▶ 1:28



                             Pretzel Crisps - Our lazy Saturday morning breakfast... | Facebook
                             https://www.facebook.com/PretzelCrisps/posts/our-lazy-saturday.../1740300685982030/
                                                  Nov 4, 2017
                                                  Our lazy Saturday morning breakfast agenda includes these incredible stuffed
                                                  cinnamon rolls. Will yours?
                                         ▶ 0:31



                             Pretzel Crisps - We're nearing playoff season which means... - Facebook
                             https://www.facebook.com/PretzelCrisps/videos/gamy-day-snacks/1770932792918819/
                                                  Dec 15, 2017
                                                  We're nearing playoff season which means EVEN MORE game day treats are on
                                                  our agenda thanks to Tip Hero!
                                         ▶ 1:42



                             Pretzel Crisps on Vimeo
                             https://vimeo.com › CASEY BURRES › Videos
                                                  Jan 29, 2013 - Uploaded by CASEY BURRES
                                                  This is "Pretzel Crisps" by CASEY BURRES on Vimeo, the home for high quality
                                                  videos and the people who ...
                                         ▶ 0:18



                             Celebrate National Pretzel Day with Snyder's of Hanover and Snack ...
                             https://www.accessonline.com/.../celebrate-national-pretzel-day-with-snyders-of-hanover...
                                                  Apr 26, 2018
                                                  ... with some fun flavors and easy recipes using Snyder's of Hanover and Snack
                                                  Factory Pretzel Crisps to ...
                                             ▶




                      Case 3:17-cv-00652-KDB-DSC Document 43-2 Filed 10/29/18 Page 19 of 50

4 of 10                                                                                                                                              10/24/2018, 1:17 PM
"pretzel crisps" - Google Search                                                                     https://www.google.com/search?q="pretzel+crisps"&num=100&source...


                             Pretzel Crisps - Fruity Baked Brie with Pretzel Crisps® | Facebook
                             https://www.facebook.com/PretzelCrisps/videos/...pretzel-crisps/1805032186175546/
                                                  Aug 5, 2018
                                                  Snack time anyone? Easy answer, everyone likes a snack break!

                                         ▶ 0:29



                             Trying And Reviewing Pretzel Crisps Dark Chocolate & Peppermint ...
                             https://www.youtube.com/watch?v=2RKCbHW8FyQ
                                                  Jan 23, 2017 - Uploaded by SINternet Entertainment
                                                  We are taste test and review pretzel crisps dark chocolate & peppermint pretzels.
                                                  Celebrate the season with ...
                                         ▶ 6:29



                             Pretzel Crisps - Pretzel Crisps® Avocado Toast | Facebook
                             https://www.facebook.com/PretzelCrisps/videos/pretzel-crisps.../1722969431048489/
                                                  Oct 18, 2017
                                                  Found: More ways to eat avocado toast! Try one of our Snack Genius bite-size
                                                  versions.
                                         ▶ 0:31



                             Snack Factory Pretzel Crisps Part IV Dark Chocolate & Peppermint ...
                             https://www.youtube.com/watch?v=Ktnj4aZuiXg
                                                  Oct 16, 2014 - Uploaded by Tami Dunn
                                                  This is a taste test/review of the Snack Factory Pretzel Crisps in the Dark
                                                  Chocolate & Peppermint flavor ...
                                         ▶ 4:58



                             Tip Hero - 4 Fab Snack Factory® Pretzel Crisps® Bites...
                             https://business.facebook.com › ... › snack recipes › 4 Fab Pretzel Crisps® Bites
                                                  Dec 15, 2017
                                                  4 Fab Snack Factory® Pretzel Crisps® Bites Full Recipe: http://bit.ly/2CmTtbd.

                                         ▶ 1:46



                             Blendurrr - Ultimate Pretzel Crisps Blender - YouTube
                             https://www.youtube.com/watch?v=CK8mJsr5sCA
                                                  May 16, 2014 - Uploaded by WrecklessEating
                                                  Welcome to blendurrr!!! On this show we will take items from past we shorts and
                                                  other misc shows and blend ...
                                         ▶ 8:49



                             Tip Hero - 4 Fab Pretzel Crisps® Bites | Facebook
                             https://mg-mg.facebook.com/tiphero/videos/4-fab-pretzel-crisps.../10156942547773761...
                                                  4 days ago
                                                  4 Fab Snack Factory® Pretzel Crisps® Bites Full Recipe: http://bit.ly/2CmTtbd.

                                         ▶ 1:46



                             Pretzel Crisps - Bon Appétit Magazine: What's Your Party Personality ...
                             https://www.facebook.com/PretzelCrisps/videos/bon-appétit.../1755363584475740/
                                                  Nov 16, 2017
                                                  Just in time for the holidays, Bon Appétit Magazine shares with us the snack
                                                  equivalent to your party personality!
                                         ▶ 0:30



                             Pretzel Crisps - You might need to plan a fall party just... - Facebook
                             https://www.facebook.com/PretzelCrisps/videos/antipasto-skewers/1740286495983449/
                                                  Nov 11, 2017
                                                  You might need to plan a fall party just to serve these tasty antipasti skewers. And
                                                  it'll be totally worth it!
                                         ▶ 0:32



                             Pretzel Crisps - Pretzel Crisps® Pumpkin Cheesecake | Facebook
                             https://ff-ng.facebook.com/PretzelCrisps/videos/pretzel-crisps.../1761098243902274/
                                                  Aug 20, 2018
                                                  Still need a dessert idea for your Thanksgiving menu? Pumpkin cheesecake is
                                                  totally Snack Genius!
                                         ▶ 0:32



                             "The Pretzel Crisps" by The Norman Invasion on Tongal.com
                             https://tongal.com/project/pretzelcrisps/submissions/video/the-pretzel-crisps
                                                  Check out "The Pretzel Crisps" by The Norman Invasion for "Give It A Twist
                                              ▶   Video Project" sponsored by ...
                      Case 3:17-cv-00652-KDB-DSC Document 43-2 Filed 10/29/18 Page 20 of 50

5 of 10                                                                                                                                            10/24/2018, 1:17 PM
"pretzel crisps" - Google Search                                                                      https://www.google.com/search?q="pretzel+crisps"&num=100&source...




                             Pretzel Crisps - Pizza Cheese Pull | Facebook
                             https://www.facebook.com/PretzelCrisps/videos/pizza-cheese-pull/1882681971743900/
                                                  Sep 27, 2018
                                                  Pretzel Crisps®, cheese, tomato sauce. And repeat!

                                         ▶ 0:06



                             TODAY Show - Pretzel Crisps SHAPE Awards 7.22.11.wmv - YouTube
                             https://www.youtube.com/watch?v=YmyGdEUtIAU
                                                  Jul 22, 2011 - Uploaded by PretzelCrispsVideos
                                                  Sesame Pretzel Crisps® was chosen as one of 20 snacks to be awarded the
                                                  2011 SHAPE Magazine Snack ...
                                         ▶ 0:25



                             Pretzel Crisps, the Tasty Snack of Controversy - Chowhound
                             www.chowhound.com/food-news/108161/pretzel-crisps-the-tasty-snack-of-controversy/
                                                  Mar 12, 2012 - Uploaded by supertasterdaily
                                                  Pretzel Crisps are under fire from Frito-Lay for their arguably too-generic name.
                                                  But name aside, Supertaster ...
                                         ▶ 2:22



                             Commercial: Contest: Pretzel Crisps on Vimeo
                             https://vimeo.com › From Start to Film › Videos
                                                  Sep 30, 2008 - Uploaded by From Start to Film
                                                  2ND PLACE WINNER, Pretzel Crisps Video Contest Objective: Create a
                                                  commercial featuring Pretzel Crisps ...
                                         ▶ 0:30



                             Tip Hero - 4 Fab Pretzel Crisps® Bites | Facebook
                             https://ff-ng.facebook.com/tiphero/videos/10156942547773761/
                                                  Mar 12, 2018
                                                  4 Fab Snack Factory® Pretzel Crisps® Bites Full Recipe: http://bit.ly/2CmTtbd.

                                         ▶ 1:46



                             Pretzel Crisps - Our lazy Saturday morning breakfast...
                             https://ff-ng.facebook.com/PretzelCrisps/videos/1740300685982030/
                                                  Mar 13, 2018
                                                  Our lazy Saturday morning breakfast agenda includes these incredible stuffed
                                                  cinnamon rolls. Will yours?
                                         ▶ 0:31



                             Public Resistance to an Ad Campaign - Sociological Images
                             https://thesocietypages.org/socimages/2010/08/.../public-resistance-to-an-ad-campaign...
                                                  Aug 9, 2010 - Uploaded by NYCTheBlog
                                                  Crystal and Corina C. sent in this image of an ad for Snack Factory Pretzel
                                                  Crisps that recently appeared ...
                                         ▶ 0:50



                             Pretzel Crisps - Pom-Feta Bites | Facebook
                             https://ff-ng.facebook.com/PretzelCrisps/videos/1804996502845781/
                                                  Mar 11, 2018
                                                  These pom-feta bites are the perfect make-ahead party appetizers!

                                         ▶ 0:16



                             Pretzel Crisps: Party Personalities on Vimeo
                             https://vimeo.com › Mighty Oak › Videos
                                                  Jan 2, 2018 - Uploaded by Mighty Oak
                                                  This is "Pretzel Crisps: Party Personalities" by Mighty Oak on Vimeo, the home
                                                  for high quality videos and the ...
                                         ▶ 0:30



                             Pretzel Crisps - We're decking our plates and filling our... - Facebook
                             https://www.facebook.com/PretzelCrisps/videos/4...pretzel-crisps®.../178618637472679...
                                                  Dec 22, 2017
                                                  We're decking our plates and filling our bellies with holiday creations from our
                                                  friends at Tip Hero! Make one of ...
                                         ▶ 1:46




                      Case 3:17-cv-00652-KDB-DSC Document 43-2 Filed 10/29/18 Page 21 of 50

6 of 10                                                                                                                                             10/24/2018, 1:17 PM
"pretzel crisps" - Google Search                                                                      https://www.google.com/search?q="pretzel+crisps"&num=100&source...


                             Pretzel Crisps - #InTheDeliChallenge Intro | Facebook
                             https://www.facebook.com/PretzelCrisps/videos/inthedelichallenge.../189805800353963...
                                                  Apr 2, 2018
                                                  We're kicking National Pretzel Day up a notch, with Pretzel Month! And making
                                                  our snacks all from the deli ...
                                         ▶ 0:21



                             Pretzel Crisps - What can you make with rotisserie... - Facebook
                             https://www.facebook.com/PretzelCrisps/videos/1898846536794110/
                                                  Apr 3, 2018
                                                  What can you make with rotisserie chicken, marinated artichokes, mozzarella
                                                  cheese, and Sea Salt & Cracked ...
                                         ▶ 0:25



                             WHAT AM I EATING? SNACK FACTORY PRETZEL CRISPS - Video ...
                             https://www.dailymotion.com/video/x36auhd
                                                  Apr 12, 2015 - Uploaded by LachlanLoren
                                                  Beautiful Bird eating apple Neelum Valley Kutton Azad Kashmir Pakistan 12 April
                                                  2015 Time 7:06 am · 00:38 ...
                                        ▶ 12:54



                             Pretzel Crisps - Agency Compile
                             https://www.agencycompile.com/agencies/amp-agency/cases/pretzel-crisps/
                                                  Jul 17, 2015
                                                  Enter the opportunity for Pretzel Crisps, the world's first spreadable pretzel-
                                                  shaped cracker. Pretzel Crisps ...
                                             ▶



                             Pretzel Nut Clusters Three Ways - TipHero
                             tiphero.com/pretzel-nut-clusters-three-ways/
                                                  Nov 3, 2016
                                                  Ingredients. ⅔ Cup almonds; 1 Cup dark chocolate; 12 Snack Factory® Pretzel
                                                  Crisps® – Original Flavor ...
                                             ▶



                             Pretzel Crisps - #InTheDeliChallenge Cuban Sandwich | Facebook
                             https://www.facebook.com/PretzelCrisps/videos/inthedelichallenge.../191260394541836...
                                                  Aug 3, 2018
                                                  What do Honey Mustard & Onion Pretzel Crisps®, sliced ham, cheddar cheese,
                                                  and pickles have to do with ...
                                         ▶ 0:25



                             Health Controversy: Pretzel Ad Declares "You Can Never Be Too Thin ...
                             https://www.glamour.com/story/health-controversy-pretzel-ad
                                                  Aug 5, 2010
                                                  New ads from Pretzel Crisps in New York City are causing quite a stir. The
                                                  offending words? "You can never ...
                                             ▶



                             Pretzel Crisps - Still need a dessert idea for your... - Malagasy
                             https://mg-mg.facebook.com/PretzelCrisps/videos/1761098243902274/
                                                  Nov 21, 2017
                                                  Still need a dessert idea for your Thanksgiving menu? Pumpkin cheesecake is
                                                  totally Snack Genius!
                                         ▶ 0:32



                             Pretzel Crisps - We're feeling pretty festive around here!... - Facebook
                             https://www.facebook.com/PretzelCrisps/videos/peary-delicious/1785086154836816/
                                                  Dec 20, 2017
                                                  We're feeling pretty festive around here! How are you snacking this holiday
                                                  season!?
                                         ▶ 0:15



                             Snyders Of Hanover Pretzel Crisps Honey Mustard&Onion Review ...
                             https://www.youtube.com/watch?v=yKfKAh_nVVQ
                                                  6 hours ago - Uploaded by Survival Collectors
                                                  Hi, Survival Collectors here and today Kyle reviews Snyders Of Hanover Pretzel
                                                  Crisps Honey Mustard&Onion ...
                                         ▶ 3:04



                             Pretzel Crisps - Looks like your Game Day snacks are...
                             https://fb-lt.facebook.com/PretzelCrisps/videos/10211458109505148/
                                                  Apr 27, 2018
                                         ▶ 3:01   Looks like your Game Day snacks are decided thanks to So Yummy.
                      Case 3:17-cv-00652-KDB-DSC Document 43-2 Filed 10/29/18 Page 22 of 50

7 of 10                                                                                                                                             10/24/2018, 1:17 PM
"pretzel crisps" - Google Search                                                                    https://www.google.com/search?q="pretzel+crisps"&num=100&source...




                             Pretzel Crisps - Sharing - Amara.org
                             https://amara.org/et/videos/PjXiBwQlcq99/info/pretzel-crisps-sharing/?tab=activity
                                                  Jul 2, 2018
                                                  The easiest way to caption and translate any video, with crowdsourcing,
                                                  volunteers, and professional services.
                                             ▶



                             Review: New Snack Factory Sriracha & Lime Pretzel Crisps & I'm An ...
                             www.thejfg.com/2015/05/13/srirachalimepretzelcrisps/
                                                  May 13, 2015
                                                  Junk Food Nation, it's time to let my inner old man out. Recently, on Facebook, a
                                                  trending topic was the new ...
                                             ▶



                             Pretzel Crisps® on Twitter: "Score a snacking #touchdown with these ...
                             https://twitter.com/_/status/959184502802321408
                                                  Feb 1, 2018
                                                  Score a snacking #touchdown with these bite-sized beauties brought to you by So
                                                  Yummy and #PretzelCrisps ...
                                             ▶



                             4 Easy Cheesy Crowd-Pleasing Dips with Snack Factory® Pretzel ...
                             https://m.facebook.com/story.php?story_fbid=10156752648578761&id...
                                                  Oct 21, 2017
                                                  4 Easy Cheesy Crowd-Pleasing Dips with Snack Factory® Pretzel Crisps® #
                                                  snackgenius Full Recipe: http ...
                                         ▶ 1:28



                             Kidzworld Kitchen: Pretzel Crisps - Kidzworld.com
                             https://www.kidzworld.com/article/26839-kidzworld-kitchen-pretzel-crisps
                                                  May 1, 2011 - Uploaded by PretzelCrispsVideos
                                                  Have you wondered what the life of Pretzel Crisps is like? Meet Carl. He is from
                                                  the deli section of the grocery ...
                                         ▶ 1:27



                             Pretzel Crisps: Party Personalities on Vimeo
                             https://vimeo.com › Mighty Oak › Videos
                                                  Nov 22, 2017 - Uploaded by Mighty Oak
                                                  This is "Pretzel Crisps: Party Personalities" by Mighty Oak on Vimeo, the home
                                                  for high quality videos and the ...
                                         ▶ 0:30



                             Pretzel Crisps - This everything bagel dip from Delish... | Facebook
                             https://mg-mg.facebook.com/PretzelCrisps/posts/1199106980101406
                                                  Apr 16, 2018
                                                  This everything bagel dip from Delish pairs perfectly with Pretzel Crisps®. Let the
                                                  afternoon snacking commence!
                                         ▶ 0:45



                             Pretzel Crisps - Pretzel Crisps added a cover video. - Facebook
                             https://www.facebook.com/PretzelCrisps/videos/1841928772485887/
                                                  Feb 6, 2018
                                                  Pretzel Crisps added a cover video. ... Create New Account. See more of Pretzel
                                                  Crisps on Facebook. Log In ...
                                         ▶ 0:41



                             Snack Factory Pretzel Crisps Gluten Free Minis Dark Chocolate ...
                             https://www.supermarketguru.com/.../snack-factory-pretzel-crisps-gluten-free-minis-dar...
                                                  Sep 22, 2015 - Uploaded by Phil's Food Reviews
                                                  Snack Factory Pretzel Crisps Gluten Free Minis Dark Chocolate Flavored
                                                  Crunch. These are one of the best ...
                                         ▶ 0:46



                             Pretzel Crisps - Chocolate & Peanut Butter Football Sandwiches ...
                             https://www.facebook.com/PretzelCrisps/videos/chocolate.../1835286606483437/
                                                  Feb 2, 2018
                                                  Upstage the Big Game with a peanut-butter-and-pretzel-filled cookie sandwich!

                                         ▶ 0:33




                      Case 3:17-cv-00652-KDB-DSC Document 43-2 Filed 10/29/18 Page 23 of 50

8 of 10                                                                                                                                           10/24/2018, 1:17 PM
"pretzel crisps" - Google Search                                                                      https://www.google.com/search?q="pretzel+crisps"&num=100&source...


                             Pretzel Crisps - Antipasto Skewers | Facebook
                             https://ff-ng.facebook.com/PretzelCrisps/videos/antipasto-skewers/1740286495983449/
                                                  Aug 27, 2018
                                                  You might need to plan a fall party just to serve these tasty antipasti skewers. And
                                                  it'll be totally worth it!
                                         ▶ 0:32



                             Pretzel Crisp says You Can Never Be Too Thin" | Clean Cut Media
                             www.cleancutmedia.com › Advertising
                                                  Sep 8, 2010 - Uploaded by NYCTheBlog
                                                  I thought you might get a kick out of this: http://www.jackassletters.com/index.php/
                                                  asking/pretzel_crisps/ Or ...
                                         ▶ 0:50



                             Pretzel Crisps - When snack time and after school crafts... - Facebook
                             https://www.facebook.com/PretzelCrisps/videos/marshmallow.../1805006756178089/
                                                  Jul 11, 2018
                                                  When snack time and after school crafts mix together in the perfect way!

                                         ▶ 0:29



                             Pretzel Crisps - Pretzel Strawberry Bites | Facebook
                             https://www.facebook.com/PretzelCrisps/videos/pretzel-strawberry.../183712901963252...
                                                  Jul 4, 2018
                                                  Sweet and salty, a perfect match! It's just the treat for you and your beau.

                                         ▶ 0:30



                             Pretzel Crisps - Jalapeño Popper Dip | Facebook
                             https://www.facebook.com/PretzelCrisps/videos/vb.../1926755164003247/?type=3...
                                                  May 3, 2018
                                                  Jalapeños, cheese, and Pretzel Crisps®? But wait, there's more! Dig into this
                                                  spicy creation for your Cinco de ...
                                         ▶ 0:32



                             Pretzel Crisps — MINKYUNG CHUNG
                             www.chrsmink.com/pretzel-crisps/
                                                  Mar 26, 2018
                                                  "Dressed up" and Fabricated paper props for the pretzels. Sourced and styled all
                                                  the food and props. Client ...
                                             ▶



                             NYC The Blog: UPDATED: Pretzel Crisps Responds: Pretzel Crisps ...
                             nyctheblog.blogspot.com/2010/08/pretzel-crisps-pretzel-ads-encourage.html
                                                  Aug 4, 2010 - Uploaded by NYCTheBlog
                                                  UPDATED: Pretzel Crisps Responds: Pretzel Crisps Pretzel Ads Encourage
                                                  Anxiety About Body Weight And ...
                                         ▶ 0:50



                             Pretzel Crisps - Spicy Sausage & Beer Cheese Dip | Facebook
                             https://www.facebook.com/PretzelCrisps/videos/spicy-sausage.../1770922806253151/
                                                  Dec 5, 2017
                                                  The weather is turning colder so our kitchen is heating up with this warm, cheesy
                                                  sausage bake! Perfect for ...
                                         ▶ 0:33



                             Pretzel Crisps - P. Crispy & The Snack Factory - One Snack - LYBIO.net
                             https://lybio.net/pretzel-crisps-p-crispy-the-snack-factory-one-snack/commercials/
                                                  May 13, 2012 - Uploaded by PretzelCrispsVideos
                                                  Pretzel Crisps - P. Crispy & The Snack Factory - One Snack. There's only one
                                                  snack. Pretzel CrispsÂ ...
                                         ▶ 1:27



                             The Educational Defacing Of Pro-Anorexic Pretzel Ad - Jezebel
                             https://jezebel.com/5604173/the-educational-defacing-of-pretzel-crisps-pro-anorexic-ad
                                                  Aug 4, 2010
                                                  Here's an act of civic protest we can get behind: emblazoning the "you can never
                                                  be too thin" message of a ...
                                             ▶



                             WNEP-TV - Taste Test: Gluten-Free Pretzel Crisps - Facebook
                             https://zh-cn.facebook.com/Newswatch16/videos/...pretzel-crisps/10153692570927756/
                                                  May 24, 2016
                                         ▶ 3:06   These Pretzel Crisps are bite sized and gluten free. Creators claim they're sweet,
                      Case 3:17-cv-00652-KDB-DSC Document 43-2 Filed 10/29/18 Page 24 of 50

9 of 10                                                                                                                                             10/24/2018, 1:17 PM
"pretzel crisps" - Google Search                                                                      https://www.google.com/search?q="pretzel+crisps"&num=100&source...


                                                  salty, and guilt free. We put ...



                             3 Easy Game Day Appetizers from Snack Factory® Pretzel Crisps ...
                             https://m.facebook.com/story.php?story_fbid=10156795558738761&id...
                                                  Nov 3, 2017
                                                  3 Easy Game Day Appetizers from Snack Factory® Pretzel Crisps® Full Recipe:
                                                  http://bit.ly/2ieXIfq. Tip Hero is ...
                                         ▶ 1:41



                             Best Cookie Dough Dip Recipe - Delish.com
                             https://www.delish.com/cooking/recipe-ideas/recipes/a43772/cookie-dough-dip-recipe/
                                                  Sep 3, 2015
                                                  Pretzel crisps, for serving. Directions. Add cream cheese and butter to a large
                                                  bowl and beat with a hand mixer ...
                                         ▶ 0:44



                             3 Awesome Thanksgiving-Inspired Appetizers with Snack Factory ...
                             https://m.facebook.com/story.php?story_fbid=10156844035158761&id...
                                                  Nov 17, 2017
                                                  3 Awesome Thanksgiving-Inspired Appetizers with Snack Factory® Pretzel
                                                  Crisps® Full Recipe: http://bit.ly ...
                                         ▶ 1:40



                             Pretzel Crisps - Sharing - Amara.org
                             https://amara.org/et/videos/PjXiBwQlcq99/url/3604711/?tab=activity
                                                  Oct 10, 2018
                                                  The easiest way to caption and translate any video, with crowdsourcing,
                                                  volunteers, and professional services.
                                             ▶



                             Pretzel Crisps - Caramel Apple Cinnamon Rolls | Facebook
                             https://mg-mg.facebook.com/PretzelCrisps/videos/caramel-apple.../1740300685982030/
                                                  Nov 4, 2017
                                                  Our lazy Saturday morning breakfast agenda includes these incredible stuffed
                                                  cinnamon rolls. Will yours?
                                         ▶ 0:31



                             Snack Factory Pretzel Crisps - Food and Beverages - I really like these ...
                             https://www.productpeel.com/snack-factory-pretzel-crisps/20361
                                                  Oct 2, 2017
                                                  I really like these because it's a non-guilty stack it comes in a really Hefty bag and
                                                  it doesn't run out too Fast ...
                                             ▶



                             Stay up to date on results for "pretzel crisps".




                                                                                2         Next



                             Help    Send feedback        Privacy      Terms




                      Case 3:17-cv-00652-KDB-DSC Document 43-2 Filed 10/29/18 Page 25 of 50

10 of 10                                                                                                                                            10/24/2018, 1:17 PM
Pretzel Crisps Original Deli Style Pretzel Crackers from Food Lion - Inst...   https://www.instacart.com/food-lion/products/76288-pretzel-crisps-origin...




                                                                 Food Lion

                                                                                         Pretzel Crisps Original
                                                                                            Deli Style Pretzel
                                                                                                Crackers
                                                                                    FREE delivery
                                                                                    on your first order*
                                                                                    COUPON REDEEMED!
                                                                                      Enter zip code

                                                                                      10022

                                                                                              Shop at Food Lion

                                                                                            Already have an account? Log in
                                                                                                   Enable high contrast



               Home / Food Lion / Snacks / Chips & Pretzels / Pretzel Crisps Original Deli Style Pretzel Crackers



                  Details
                                                                                      Nutrition Facts
                  Rethink Your Pretzel!® Crunch'em. Crack'em.                         Serving Size 28 g
                  Dip'em. Stack'em.™ Pretzel Crisps® are a                            Servings Per Container 7
                  modern twist on an old favorite. They're the best                   Amount Per Serving
                  part of the pretzel--all the flavor and crunch you
                                                                                      Calories 110
                  love--but lighter, crispier and more versatile than
                                                                                                                    % Daily Value
                  ever before. Whether you like them plain, dipped,
                                                                 Total Fat 0g
                  or paired with your favorite toppings, we're sure                          0%
                  you'll enjoy this wholesome snack as much as we  Saturated Fat 0g          0%
                  do. One bite and you'll Rethink Your Pretzel!®   Trans Fat 0g
                  --Warren and Sara Wilson.                        Polyunsaturated Fat 0g
                                                                   Monounsaturated Fat 0g
                  Recipe: 10 Second Appetizer: The Zesty Fiesta. Cholesterol  0mg            0%
                     Case 3:17-cv-00652-KDB-DSC Document 43-2        Filed330mg
                                                                 Sodium    10/29/18 Page 26 14%
                                                                                            of 50

1 of 2                                                                                                                              10/24/2018, 11:17 AM
Pretzel Crisps Original Deli Style Pretzel Crackers from Food Lion - Inst...   https://www.instacart.com/food-lion/products/76288-pretzel-crisps-origin...




                                                        Interested in a great way to make money?
                                                                  Become a shopper



                   Enter your location                  Locations              Instacart Express Press                    iOS App
                                                        Careers                Partner Program    Privacy
                   Help                                                                                                   Android App
                                                        Contact
                                                                                                                      Terms


                                     *Express membership autorenews after 14-day trial. Terms apply




                       Case 3:17-cv-00652-KDB-DSC Document 43-2 Filed 10/29/18 Page 27 of 50

2 of 2                                                                                                                             10/24/2018, 11:17 AM
I f- -> X '"                                    CD   a    https://woNw,target,co m/p/snack-factory-orig ina l-deli- styie- pretzel-crisps-1-50Z/-/A-149<J8128                  ••• c,o, <:t    ~ Search



  ®         categories          v     Oeals      v     Trending        v




                                                                                                                                                                               Registries & U sts   Weekly Ad   REDcard     0 restock   Gilt card s   Find Stores   \7 0   v More


                                                                                                                                                                                              $1.00
                                                Snack Factory Original Deli Style Pretzel Crisps - 1.50z
                                                Shop all Pretzel Crisps




                                                                                                                                                                                               Help u S improve this page




                                                                                                                             About this item
                                                                                                       Dt:lails      LabtJ l i"fo              Slti~pi"y   & Rt:luo",;   QAA




htt""II_   ,t.' 9<i,e om/p/, ,,..ek-loctooy-o'g i,,,,l-doli-,tyi<-p,ruol-e'''1''-1-5oz/-/A-14998128Z
                                                                                                                          8 8
                                                                                                                           Non-GMO             Simple




                                              https://www.target.com/p/snack-factory-original-deli-style-pretzel-crisps-1-5oz/-/A-14998128




                                               Case 3:17-cv-00652-KDB-DSC Document 43-2 Filed 10/29/18 Page 28 of 50
Snack Factory Pretzel Crisps Original 7.2 oz | Meijer.com              https://www.meijer.com/product/grocery/deli/snack-factory-original-pretz...



                                                                                                                                   0
                                                                                                            Your Account
                                                                                                               Sign In

             Departments         Curbside       Delivery    mPerks   Weekly Ads      Pharmacy


              Meijer      Grocery        Deli     Snack Factory Pretzel Crisps, Original, 7.2 oz

                                                                                    Snack Factory Pretzel
                                                                                    Crisps, Original, 7.2 oz
                                                                                    $2.99           /ea



                                                                                          Available (check nearby stores)
                                                                                          Your Store: Knapps Corner




                                                                                      -         1         +         Add to Cart




                                                                                              Add to List            Favorites




              Product Details                                                         Related Products
              Since 2004, Snack Factory Pretzel Crisps®
              (www.PretzelCrisps.com) have reinvented the pretzel
              category winning the hearts and taste buds of snackers
              everywhere as the world's first and the original pretzel-
              shaped cracker. Available in a variety of incredible flavors,
              these wholesome snacks are great out of the bag or perfect
              when paired with your favorite dip or topping. Committed to
              creating innovative and flavorful products with high-quality
              ingredients, Snack Factory Pretzel Crisps are a better-for-
              you snack sure to make you Rethink Your Pretzel!® Snack
              Factory Pretzel Crisps are available in the deli section of
              your local Meijer.




                       Case 3:17-cv-00652-KDB-DSC Document 43-2 Filed 10/29/18 Page 29 of 50

1 of 3                                                                                                                     10/24/2018, 11:18 AM
Snack Factory Pretzel Crisps Original 7.2 oz | Meijer.com              https://www.meijer.com/product/grocery/deli/snack-factory-original-pretz...


                                                                                        Snack Factory Pretzel Crisps,
                                                                                             Everything, 7.2 oz
              Country of Origin
              Country of Origin United States




                 Ingredients
                 Enriched Wheat Flour (Flour, Niacin, Reduced Iron,
                 Thiamin Mononitrate, Riboflavin, Folic Acid), Sugar,
                 Salt, Malt Syrup (Tapioca Syrup, Malt Extract), Soda.

                                                                                        Snack Factory Pretzel Crisps,
                 Warnings                                                                 Garlic Parmesan, 7.2 oz
                 Contains: Wheat. Made in a facility that processes milk
                 and soy.


                 Disclaimer
                 Statements regarding dietary supplements have not
                 been evaluated by the Food and Drug Administration
                 and are not intended to diagnose, treat, cure, or
                 prevent any disease.

                 While we work to ensure product information is correct,
                 on occasion manufacturers may alter their ingredient                   Snack Factory Pretzel Crisps,
                 lists, the claims associated with their products, or other              Sea Salt & Cracked Pepper,
                 product information.

                 Show More


                 Nutrition Details
                  100            0         24               2
                  Calories      Fat        Carbs      Protein

                                                                                      You may also be
                                                                                      interested in
                   Nutrition Facts
                   7 servings per container
                   Serving size
                                                                28 g

                   Amount per serving


                      Case 3:17-cv-00652-KDB-DSC Document 43-2 Filed 10/29/18 Page 30 of 50

2 of 3                                                                                                                     10/24/2018, 11:18 AM
Snack Factory Pretzel Crisps Original 7.2 oz | Meijer.com                  https://www.meijer.com/product/grocery/deli/snack-factory-original-pretz...


                                                                                                          Banana
                   Amount per serving

                   Calories                                      100
                   Calories from Fat 0

                                                       % Daily Value*

                   Total Fat 0g                                       0%

                   Saturated Fat 0g                                   0%

                   Trans Fat 0g

                   Polyunsaturated Fat 0g

                   Monounsaturated Fat 0g

                   Cholesterol 0mg                                    0%                    Meijer 2% Reduced Fat Milk,
                                                                                                        gal
                   Sodium 330mg                                     14%

                   Total Carbohydrate 24g                             8%

                   Dietary Fiber 1g                                   4%

                   Sugars 2g

                   Protein 2g

                   Calcium                                            0%

                   Iron                                               8%

                   Vitamin A                                          0%
                                                                                                        Cucumber
                   Vitamin C                                          0%

                   *The % Daily Value tells you how much a nutrient in a
                   serving of food contributes to a daily diet. 2,000
                   calories a day is used for general nutrition advice.




                      Case 3:17-cv-00652-KDB-DSC Document 43-2 Filed 10/29/18 Page 31 of 50

3 of 3                                                                                                                         10/24/2018, 11:18 AM
Pretzel Crisps Everything Deli Style Pretzel Crackers 7.20 oz ShopRite    http://www.shoprite.com/pd/Pretzel-Crisps/Everything-Deli-Style-Pretze...




                       Price Plus Club Members Sign In for Weekly Circulars, Recipes,
                       Savings & More!
          Share This




                       Already a member?
                       Sign In
                                                                    First time user? Register now!
                                                                    Register

                       Not a Price Plus Club Member Yet?

                                                                         Join Now and enjoy




                       Stores




              Pretzel Crisps Everything Deli Style Pretzel Crackers


                                           $3.49




                                                                 Buy Now

                   Not your store?



                             Case 3:17-cv-00652-KDB-DSC Document 43-2 Filed 10/29/18 Page 32 of 50

1 of 4                                                                                                                      10/24/2018, 11:19 AM
Pretzel Crisps Everything Deli Style Pretzel Crackers 7.20 oz ShopRite   http://www.shoprite.com/pd/Pretzel-Crisps/Everything-Deli-Style-Pretze...




              Details

              7.20 oz
              SKU / UPC: 049508006206


              Nutrition

                                                               Nutrition Facts
          Share This




              Serving Size 28 g
              Servings Per Container 7

              Amount Per Serving
              Calories 110                                                   Calories from Fat 5

                                                                                                               % Daily Value*
              Total Fat 0.5                                                  1%
              Saturated Fat 0                                                0%
              Trans Fat 0
              Cholesterol 0                                                  0%
              Sodium 170                                                     7%
              Total Carbohydrate 23                                          8%
              Dietary Fiber 1                                                4%
              Sugars 2
              Protein 3

              Vitamin A                                                      0%
              Vitamin C                                                      0%
              Calcium                                                        0%
              Iron                                                           2%


              Ingredients

              Wheat Flour, Sugar, Seasoning (Sesame Seeds, Salt, Poppy Seeds, Dehydrated
              Onion, Dehydrated Garlic, Caraway Seeds), Malt Syrup.


                        Case 3:17-cv-00652-KDB-DSC Document 43-2 Filed 10/29/18 Page 33 of 50

2 of 4                                                                                                                     10/24/2018, 11:19 AM
Pretzel Crisps Everything Deli Style Pretzel Crackers 7.20 oz ShopRite   http://www.shoprite.com/pd/Pretzel-Crisps/Everything-Deli-Style-Pretze...




              Other Info

              Manufacturer

              Snyder's-Lance, Inc.



              Drug Interactions & Precautions
          Share This




              Contains Wheat. Made in a facility that processes milk and soy.

              Safety Warnings

              Contains Wheat. Made in a facility that processes milk and soy.



         You May Also Like




                       Case 3:17-cv-00652-KDB-DSC Document 43-2 Filed 10/29/18 Page 34 of 50

3 of 4                                                                                                                     10/24/2018, 11:19 AM
Pretzel Crisps Everything Deli Style Pretzel Crackers 7.20 oz ShopRite   http://www.shoprite.com/pd/Pretzel-Crisps/Everything-Deli-Style-Pretze...




                                                    Privacy Policy        Terms of Use

                                                       © 2018 MyWebGrocer, Inc.
                                                            All Rights Reserved
          Share This




                       Case 3:17-cv-00652-KDB-DSC Document 43-2 Filed 10/29/18 Page 35 of 50

4 of 4                                                                                                                     10/24/2018, 11:19 AM
Snack Factory Everything Deli Style Pretzel Crisps ‑ Shop Chips at H‑E‑B   https://www.heb.com/product-detail/snack-factory-everything-deli-style-...




                                ‑ ‑




                                                                                                              Calories
                                                                                                              Calories from Fat



                                                                                                              Total Fat
                                                                                                              Saturated Fat
                                                                                                              Polyunsaturated Fat
                                                                                                              Trans Fat
                                                                                                              Monounsaturated Fat
                                                                                                              Cholesterol
                                                                                                              Sodium
                                                                                                              Total Carbohydrate
                                                                                                              Dietary Fiber
                                                                                                              Sugars
                                                                                                              Protein




                     Case 3:17-cv-00652-KDB-DSC Document 43-2 Filed 10/29/18 Page 36 of 50

1 of 4                                                                                                                              10/24/2018, 11:19 AM
Snack Factory Everything Deli Style Pretzel Crisps ‑ Shop Chips at H‑E‑B   https://www.heb.com/product-detail/snack-factory-everything-deli-style-...




                     Case 3:17-cv-00652-KDB-DSC Document 43-2 Filed 10/29/18 Page 37 of 50

2 of 4                                                                                                                        10/24/2018, 11:19 AM
Snack Factory Everything Deli Style Pretzel Crisps ‑ Shop Chips at H‑E‑B   https://www.heb.com/product-detail/snack-factory-everything-deli-style-...




                  ‑ ‑




                        ‑ ‑

            ‑ ‑




                                                                               ‑ ‑

                        Case 3:17-cv-00652-KDB-DSC Document 43-2 Filed 10/29/18 Page 38 of 50

3 of 4                                                                                                                        10/24/2018, 11:19 AM
Snack Factory Everything Deli Style Pretzel Crisps ‑ Shop Chips at H‑E‑B   https://www.heb.com/product-detail/snack-factory-everything-deli-style-...


                                   ‑ ‑




                     Case 3:17-cv-00652-KDB-DSC Document 43-2 Filed 10/29/18 Page 39 of 50

4 of 4                                                                                                                        10/24/2018, 11:19 AM
The Snack Factory Pretzel Crisps Everything | Walgreens                https://www.walgreens.com/store/c/the-snack-factory-pretzel-crisps-ever...




                                         Search by keyword or item #                                            ▼            ▼




                     Case 3:17-cv-00652-KDB-DSC Document 43-2 Filed 10/29/18 Page 40 of 50

1 of 4                                                                                                                    10/24/2018, 11:20 AM
The Snack Factory Pretzel Crisps Everything | Walgreens   https://www.walgreens.com/store/c/the-snack-factory-pretzel-crisps-ever...




                     Case 3:17-cv-00652-KDB-DSC Document 43-2 Filed 10/29/18 Page 41 of 50

2 of 4                                                                                                       10/24/2018, 11:20 AM
The Snack Factory Pretzel Crisps Everything | Walgreens                                            https://www.walgreens.com/store/c/the-snack-factory-pretzel-crisps-ever...




                                      Be the first to review this product




                                      Be the first to ask a question




                                                                       Enter email for weekly deals




             Shipping                             Find a Store                                     AARP®                                  Home Delivery Pharmacy
             Returns                              Weekly Ad                                        Careers                                Specialty Pharmacy
             Product Recalls                      Savings & Deals                                  Company Info
             Contact Us                           Sweepstakes & Promotions                         Disability Inclusion
                                                                                                                                          Center for Health & Wellbeing Research
             Website Accessibility                Special Email Offers                             Diversity & Inclusion
                                                                                                                                          Respiratory Services
             Site Map                             Healthcare Clinic                                Investor Relations
             Help                                 Flu Shots                                        Newsroom
                                                  Photo Blog                                       Walgreens Logos
                                                  Paperless Coupons                                Sell Your Pharmacy
             Offers
                                                                                                   Social Responsibility
             Program Details
                                                                                                   California Transparency Act
             BR for healthy choices               API Program
                                                                                                   Modern Slavery and Human Trafficking
             FAQs
                                                                                                   Affiliate Program
             Terms and Conditions
             Contact Us




                                                              Notice of Privacy Practices | Terms of Use | Online Privacy & Security


                                                      © Copyright 2018 Walgreen Co. 200 Wilmot Rd. Deerfield IL All rights reserved.


                          Case 3:17-cv-00652-KDB-DSC Document 43-2 Filed 10/29/18 Page 42 of 50

3 of 4                                                                                                                                                                 10/24/2018, 11:20 AM
The Snack Factory Pretzel Crisps Everything | Walgreens                                                  https://www.walgreens.com/store/c/the-snack-factory-pretzel-crisps-ever...



                                                                                                         * Coupon available atWalgreens.com/Coupons. Card and online manufacturer coupon required for pricing.

                                                                                                         â€ Restrictions apply.Free shipping details |Ship to Store details | Walgreens return policy
          As Seen on TV | Baby, Kids & Toys | Beauty | Contact Lenses | Diet & Fitness | Grocery |
          Home Medical Supplies & Equipment | Household | Medicines & Treatments | Natural & Organic |   â€¡ We disclaim all liability for these telemedicine services, which are provided solely by DermatologistOnCall in
                                                                                                         accordance with DermatologistOnCall policies and terms. DermatologistOnCall and its healthcare providers are not
          Personal Care | Seasonal | Sexual Wellness | Vitamins & Supplements | Walgreens Brand |        agents, employees or affiliates of Walgreens. For non-emergency conditions.
          Top Walgreens Searches | Shop by Brand




          Photo Prints, Posters and Enlargements | Photo Cards | Canvas & Dècor | Photo Books |
          Photo Calendars | Photo Gifts | Same Day Pickup | Shop All Products




                            Case 3:17-cv-00652-KDB-DSC Document 43-2 Filed 10/29/18 Page 43 of 50

4 of 4                                                                                                                                                                                                  10/24/2018, 11:20 AM
Pretzel Crisps - Convenience Store Decisions                                                   https://cstoredecisions.com/2018/08/15/pretzel-crisps/




                     (PRNewsfoto/Snack Factory)




           We use cookies to help our website function, analyze site traffic, and serve advertising. For more information, please refer×
           to our cookie policy.
           If you continue to use this site, you consent to our use of cookies.

                      Case 3:17-cv-00652-KDB-DSC Document 43-2 Filed 10/29/18 Page 44 of 50

1 of 2                                                                                                                        10/24/2018, 11:21 AM
Pretzel Crisps - Convenience Store Decisions                                                   https://cstoredecisions.com/2018/08/15/pretzel-crisps/




           We use cookies to help our website function, analyze site traffic, and serve advertising. For more information, please refer×
           to our cookie policy.
           If you continue to use this site, you consent to our use of cookies.

                      Case 3:17-cv-00652-KDB-DSC Document 43-2 Filed 10/29/18 Page 45 of 50

2 of 2                                                                                                                        10/24/2018, 11:21 AM
Snack Factory Expands Line Of Thin And Crunchy Pretzel Crisps With...   https://www.prnewswire.com/news-releases/snack-factory-expands-line-o...

            We use cookies to personalise content
            and ads, to provide social media features
            and to analyse our traffic. We also share
                                                                            ❯ Cookie Settings             ✓ Accept Cookies
            information about your use of our site with
            our social media, advertising and analytics
            partners. Cookie Policy




                     Case 3:17-cv-00652-KDB-DSC Document 43-2 Filed 10/29/18 Page 46 of 50

1 of 3                                                                                                                    10/24/2018, 11:23 AM
Snack Factory Expands Line Of Thin And Crunchy Pretzel Crisps With...   https://www.prnewswire.com/news-releases/snack-factory-expands-line-o...

            We use cookies to personalise content
            and ads, to provide social media features
            and to analyse our traffic. We also share
                                                                            ❯ Cookie Settings             ✓ Accept Cookies
            information about your use of our site with
            our social media, advertising and analytics
            partners. Cookie Policy




                     Case 3:17-cv-00652-KDB-DSC Document 43-2 Filed 10/29/18 Page 47 of 50

2 of 3                                                                                                                    10/24/2018, 11:23 AM
Snack Factory Expands Line Of Thin And Crunchy Pretzel Crisps With...   https://www.prnewswire.com/news-releases/snack-factory-expands-line-o...

            We use cookies to personalise content
            and ads, to provide social media features
            and to analyse our traffic. We also share
                                                                            ❯ Cookie Settings             ✓ Accept Cookies
            information about your use of our site with
            our social media, advertising and analytics
            partners. Cookie Policy




                     Case 3:17-cv-00652-KDB-DSC Document 43-2 Filed 10/29/18 Page 48 of 50

3 of 3                                                                                                                    10/24/2018, 11:23 AM
Pretzel Crisps Pretzel Crackers, Deli Style, Original : Publix.com   https://www.publix.com/pd/pretzel-crisps-pretzel-crackers-deli-style-orig...




                       Case 3:17-cv-00652-KDB-DSC Document 43-2 Filed 10/29/18 Page 49 of 50

1 of 2                                                                                                                   10/24/2018, 11:25 AM
Pretzel Crisps Pretzel Crackers, Deli Style, Original : Publix.com   https://www.publix.com/pd/pretzel-crisps-pretzel-crackers-deli-style-orig...




                       Case 3:17-cv-00652-KDB-DSC Document 43-2 Filed 10/29/18 Page 50 of 50

2 of 2                                                                                                                   10/24/2018, 11:25 AM
